Citation Nr: 0428176
Decision Date: 10/13/04	Archive Date: 01/04/05

DOCKET NO. 03-12 481                        DATE OCT 13 2004


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona

THE ISSUE

Entitlement to service connection for tinnitus.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1960 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2002 rating decision by the Department of Veterans Affairs (V A) Regional Office (RO) in Phoenix, Arizona.

This appeal is REMANDED to the RO via the Appeals Management Center
(AMC), in Washington, DC. Consistent with the instructions below VA will notify you of the further action required on your part.

REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA has an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. See also, 38 C.F .R. §§ 3.102,
3.159, 3.326(a) (2003).

Although the veteran was provided notice that was consistent with the laws and regulations noted above, the case must be remanded for additional development. In this regard, the record contains opinions from a VA and private physician that are in opposition. VA treatment records dated in April 2002 indicated that the veteran was seen with regard to his hearing loss, and he denied significant tinnitus. While the private physician did not have access to this record in forming an opinion, the VA physician did. Notably, however, the July 2002 VA examiner construed the April 2002 record to mean a total absence of tinnitus. In the Board's view, no "significant" tinnitus does not equate to the total absence of tinnitus. Since the examiner may have read more into the record than the plain meaning of the words used permits, another opinion is necessary.

Accordingly, this case is REMANDED to the RO for the following action:

- 2 



1. The RO must review the claims file and ensure that all notification and development action required by 38 D.S.C.A. §§ 5100, 5102, 5103, 5103A are fully complied with and satisfied. See also 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002)

2. Thereafter, the veteran must be afforded an audiology examination by a different V A examiner to ascertain the nature and etiology of any tinnitus. The claims folder must be provided to and reviewed by the physician. All tests or studies necessary to make this determination should be ordered. Taking into consideration the veteran's history, other evidence of record, and objective findings, the examiner must opine whether it is at least as likely as not that tinnitus is related to service. The rationale for the opinion and any conclusion made should be discussed in full.

4. The veteran must be given adequate notice of the date and place of any requested examination. A copy of all notifications must be associated with the claims folder. The veteran is hereby advised that failure to report for a scheduled V A examination without good cause shown will have adverse effects on this claim.

5. The RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND. If the report is deficient in any manner, the RO must implement corrective procedures.

- 3 



If additional evidence or information received triggers a need for further development, then such development should be undertaken. Thereafter, the RO should enter a new rating decision and readjudicate the claim of entitlement to service connection for tinnitus. The RO is advised that they are to make a determination based on the law and regulations in effect at the time of their decision, to include any further changes in VCAA and any other applicable legal precedent. If the benefit sought on appeal remains denied, the veteran and his representative should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. A reasonable period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

DEREK R.BROWN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.ll00(b) (2003).

- 4




